Curia, Btjtlek, J.
This verdict, ¿¿forced according to its strict import, would subject the defendant to penalties beyond his actual guilt, and is toó indefinite • to authorize the judgment of the Court. In the case of The State v. Herring, (1 Brev. R. 159,) it is determined “that on an indictment for larceny of several articles of the same kind, for each of which there is a- specific penalty, if a less number be proved than that laid in the indictment, and the jury find a *77general verdict, a new trial will be granted.” So a new trial must be ordered in tbis case.
See 2 N. & McC. 442. An.
Moses for the motion.
The whole Court concurred.'